 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective as of July 9, 2018
(“Effective Date”), by and between Xtant Medical Holdings, Inc., a Delaware
corporation (the “Company”), and Kevin D. Brandt, an individual (“Employee”).
The Company and Employee are sometimes referred to as the “Parties” or “Party”
in this Agreement, and the Company may designate a subsidiary to be the employer
of the Employee.

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. EMPLOYMENT AND DUTIES.

 

A. Job Title and Responsibilities. The Company hereby employs Employee, and
Employee hereby agrees to be employed, as Vice President and Chief Commercial
Officer (together with such other position or positions consistent with
Employee’s title as the Company’s Chief Executive Officer may specify from time
to time), reporting to the Chief Executive Officer and will have such duties and
responsibilities commensurate with such title.

 

B. Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. Employee shall not, at any time
during Employee’s employment by the Company, directly or indirectly, act as a
partner, officer, director, consultant or employee, or provide services in any
other capacity to any other business enterprise that conflicts with the
Company’s business or Employee’s duty of loyalty to the Company. Employee shall
seek the written consent of the Company prior to accepting any outside board
positions.

 

C. Duty of Loyalty. Employee acknowledges that during Employee’s employment with
the Company, Employee has participated in and will participate in relationships
with existing and prospective clients, customers, partners, suppliers, service
providers and vendors of the Company that are essential elements of the
Company’s goodwill. The parties acknowledge that Employee owes the Company a
fiduciary duty to conduct all affairs of the Company in accordance with all
applicable laws and the highest standards of good faith, trust, confidence and
candor, and to endeavor, to the best of Employee’s ability, to promote the best
interests of the Company.

 

D. Conflict of Interest. Employee agrees that while employed by the Company, and
except with the advance written consent of the Company’s Board of Directors (the
“Board”), Employee will not enter into, on behalf of the Company, or cause the
Company or any of its affiliates to enter into, directly or indirectly, any
transactions with any business organization in which Employee or any member of
Employee’s immediate family may be interested as a shareholder, partner, member,
trustee, director, officer, employee, consultant, lender or guarantor or
otherwise; provided, however, that nothing in this Agreement shall restrict
transactions between the Company and any company whose stock is listed on a
national securities exchange or actively traded in the over-the-counter market
and over which Employee does not have the ability to control or significantly
influence policy decisions.

 

 

 

 

2. COMPENSATION.

 

A. Base Pay. The Company agrees to pay Employee gross annual compensation of
$400,000 (“Base Salary”), less usual and customary withholdings, which shall be
payable in arrears in accordance with the Company’s customary payroll practices.
The Base Salary will be subject to normal periodic review, and such review will
consider Employee’s contributions to the Company and the Company’s overall
performance.

 

B. Bonus and Incentive Compensation. Employee shall be eligible for bonus and
incentive based compensation approved by the Board (or a committee thereof) from
time to time. The target annual bonus compensation will be 50% of Employee’s
Base Salary, except that for the 2018 calendar year, Employee shall only be
eligible to receive a pro-rated bonus, with such proration based on Employee’s
start date, which bonus shall be contingent upon the achievement of performance
objectives as established by the Board (or a committee thereof) and communicated
to Employee. Such bonus and incentive compensation shall be less all tax
withholdings and other applicable deductions the Company reasonably determines
are required to be made. Except as otherwise provided in this Agreement, with
respect to the annual bonus compensation, Employee must remain continuously
employed by the Company through the date such bonus compensation is paid to be
eligible to receive it and shall be paid no later than March 15 of the calendar
year immediately following the calendar year in which the bonus is being
measured.

 

C. Annual Equity Award. Subject to approval by the Board (or a committee
thereof), Employee shall be granted annual equity-based compensation awards
pursuant to the Xtant Medical Holdings, Inc. 2018 Equity Incentive Plan or a
successor plan thereto (such plan, the “Plan”); provided that the target grant
date value of such awards granted each year while Employee is employed by the
Company shall be not less than 50% of Employee’s Base Salary. Notwithstanding
the foregoing, for the 2018 calendar year, Employee shall only be eligible to
receive a pro-rated equity-based compensation award, with such proration based
on Employee’s start date. The type of equity award(s) and vesting terms will be
in the sole discretion of the Board (or a committee thereof).

 

D. Signing Benefits. The Company shall provide Employee the following one-time
benefits: (1) a signing bonus of $90,000 (the “Signing Bonus”) to be paid no
later than February 28, 2019, and (2) forty thousand (40,000) restricted stock
units in accordance with the Plan (collectively, the “RSUs”), which RSUs shall
be subject to approval by the Board and shall vest in their entirety on the
third year anniversary of the Effective Date, assuming Employee is still an
employee of the Company as of such date. In the event Employee terminates his
employment with the Company on or prior to the one (1) year anniversary of the
Effective Date, Employee shall repay to the Company the Signing Bonus.

 

E. Benefits. During Employee’s employment, Employee will be eligible to
participate in the Company’s benefit programs, as summarized and as governed by
any plan documents concerning such benefits. Employee acknowledges that the
Company may amend, modify or terminate any of its benefit plans or programs at
any time and for any reason. Employee will be eligible for 20 days of paid
vacation per year, subject to the Company’s carryover policy for unused vacation
in effect from time to time. The Company will also provide Employee with a
$250,000 life insurance policy.

 

G. Clawback. Employee agrees that any compensation or benefits provided by the
Company under this Agreement or otherwise will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company as may be in effect from time-to-time or as required by applicable
law, regulation or stock exchange listing requirement.

 

 

 

 

3. CONFIDENTIAL INFORMATION.

 

A. Employee understands that during Employee’s employment relationship with the
Company, the Company intends to provide Employee with information, including
Confidential Information (as defined herein), without which Employee would not
be able to perform Employee’s duties to the Company. Employee agrees, at all
times during the term of Employee’s employment relationship and thereafter, to
hold in strictest confidence, and not to use or disclose, except for the benefit
of the Company to the extent necessary to perform Employee’s obligations to the
Company, any Confidential Information that Employee obtains, accesses or creates
during the term of the relationship, whether or not during working hours, until
such Confidential Information becomes publicly and widely known and made
generally available through no wrongful act of Employee or of others under
confidentiality obligations as to the information involved. Employee understands
that “Confidential Information” means information and physical material not
generally known or available outside the Company and information and physical
material entrusted to the Company by third parties under an obligation of
non-disclosure or non-use or both. “Confidential Information” includes, without
limitation, inventions, technical data, trade secrets, clinical data, regulatory
information and strategies, marketing ideas or plans, research, product or
service ideas or plans, business strategies, investments, investment
opportunities, potential investments, market studies, industry studies,
historical financial data, financial information and results, budgets, identity
of customers, forecasts (financial or otherwise), possible or pending
transactions, customer lists and domain names, price lists, and pricing
methodologies.

 

B. At all times, both during Employee’s employment and after its termination,
Employee will keep and hold all such Confidential Information in strict
confidence and trust. Employee will not use or disclose any Confidential
Information without the prior written consent of the Company, except as may be
necessary to perform Employee’s duties as an employee of the Company for the
benefit of the Company. Employee may disclose information that Employee is
required to disclose by valid order of a government agency or court of competent
jurisdiction, provided that Employee will:

 

1. Notify the Company in writing immediately upon learning that such an order
may be sought or issued,

 

2. Cooperate with the Company as reasonably requested if the Company seeks to
contest such order or to place protective restrictions on the disclosure
pursuant to such order, and

 

3. Comply with any protective restrictions in such order, and disclose only the
information specified in the order.

 

C. Upon termination of employment with the Company, Employee will promptly
deliver to the Company all documents and materials of any nature pertaining to
Employee’s work with the Company.

 

D. Employee agrees not to infringe the copyrights of the Company, its customers
or third parties (including, without limitation, Employee’s previous employer,
customers, etc.) by unauthorized or unlawful copying, modifying or distributing
of copyrighted material, including plans, drawings, reports, financial analyses,
market studies, computer software and the like.

 

 

 

 

4. COVENANT NOT TO COMPETE.

 

A. Non-competition Covenant. Employee agrees that during the Restricted Period
(as defined below), without the prior written consent of the Company, Employee
shall not, directly or indirectly within the Territory (as defined below): (i)
personally, by agency, as an employee, independent contractor, consultant,
officer, director, manager, agent, associate, investor (other than as a passive
investor holding less than five percent of the outstanding equity of an entity),
or by any other artifice or device, engage in any Competitive Business (as
defined below), (ii) assist others, including but not limited to employees of
the Company, to engage in any Competitive Business, or (iii) own, purchase,
finance, purchase, finance, or organize a Competitive Business.

 

B. Definitions.

 

1. “Competitive Business” means (i) any person, entity or organization which is
engaged in, consulting regarding, or development, production, marketing or
selling of any product, process, technology, device, invention or service which
resembles, competes with or is intended to resemble or compete with a product,
process, technology, device, invention or service under research or development
or being promoted, marketed, sold or serviced by the Company or any subsidiary;
or (ii) any other line of business that the Company or any subsidiary, is
actively preparing to pursue at any time during the term of Employee’s
employment with the Company and in which Employee is involved.

 

2. “Territory” means the United States of America.

 

3. “Restricted Period” means the period of Employee’s employment with the
Company and for a period of twelve (12) months following the termination of
Employee’s employment.

 

5. NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A. Non-solicitation of Employees and Others. During the Restricted Period, (i)
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to terminate or otherwise adversely
affect his or her employment or other business relationship (or prospective
employment or business relationship) with the Company, and (ii) Employee shall
not, directly or indirectly, solicit, recruit, or induce, or attempt to solicit,
recruit or induce any employee to work for Employee or any other person or
entity, other than the Company or its affiliates or related entities.

 

B. Non-solicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, solicit, recruit, or induce any Customer (as
defined below) for the purpose of (i) providing any goods or services related to
a Competitive Business, or (ii) interfering with or otherwise adversely
affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers. “Customer” means a person or entity with which
Employee had contact or about whom Employee gained information while an Employee
of the Company, and to which the Company was selling or providing products or
services, was in active negotiations for the sale of its products or services,
or was otherwise doing business as of the date of the cessation of Employee’s
employment with the Company or for whom the Company had otherwise done business
within the twelve (12) month period immediately preceding the cessation of
Employee’s employment with the Company.

 

6. ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A. The geographic and duration restrictions contained in Paragraphs 4 and 5 of
this Agreement are fair, reasonable, and necessary to protect the Company’s
legitimate business interests and trade secrets, given the geographic scope of
the Company’s business operations, the competitive nature of the Company’s
business, and the nature of Employee’s position with the Company;

 

 

 

 

B. Employee’s employment creates a relationship of confidence and trust between
Employee and the Company with respect to the Confidential Information, and
Employee will have access to Confidential Information (including but not limited
to trade secrets) that would be valuable or useful to the Company’s competitors;

 

C. The Company’s Confidential Information is a valuable asset of the Company,
and any violation of the restrictions set forth in this Agreement would cause
substantial injury to the Company;

 

D. The restrictions contained in this Agreement will not unreasonably impair or
infringe upon Employee’s right to work or earn a living after Employee’s
employment with the Company ends; and

 

E. This Agreement is a contract for the protection of trade secrets under
applicable law and is intended to protect the Confidential Information
(including trade secrets) identified above.

 

7. “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Confidential Information. To the extent such a provision (or portion thereof)
may not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

8. INVENTIONS.

 

A. Inventions Retained and Licensed. Attached as Exhibit A is a list describing
all inventions and information created, discovered or developed by Employee,
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or with others before Employee’s employment with the Company
(“Prior Inventions”), which belong in whole or in part to Employee, and which
are not being assigned by Employee to the Company. Employee represents that
Exhibit A is complete and contains no confidential or Confidential information
belonging to a person or entity other than Employee. Employee acknowledges and
agrees that Employee has no rights in any Inventions (as that term is defined
below) other than the Prior Inventions listed on Exhibit A. If there is nothing
identified on Exhibit A, Employee represents that there are no Prior Inventions
as of the time of signing this Agreement. Employee shall not incorporate, or
permit to be incorporated, any Prior Invention owned by Employee or in which he
has an interest in a Company product, process or machine without the Company’s
prior written consent. Notwithstanding the foregoing, if, in the course of
Employee’s employment with the Company, Employee directly or indirectly
incorporates into a Company product, process or machine a Prior Invention owned
by Employee or in which Employee has an interest, the Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, world-wide
license to make, have made, modify, use, create derivative works from and sell
such Prior Invention as part of or in connection with such product, process or
machine.

 

 

 

 

B. Assignment of Inventions. Employee shall promptly make full, written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby irrevocably transfers and assigns, and agrees to
transfer and assign, to the Company, or its designee, all his right, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks
(and all associated goodwill), mask works, or trade secrets, whether or not they
may be patented or registered under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during Employee’s employment by
the Company (the “Inventions”). Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of his employment with the Company and
which may be protected by copyright are “Works Made For Hire” as that term is
defined by the United States Copyright Act. Employee understands and agrees that
the decision whether to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and the Company’s sole benefit and that no royalty will be due to Employee as a
result of the Company’s efforts to commercialize or market any such invention.

 

Employee recognizes that Inventions relating to his activities while working for
the Company and conceived or made by Employee, whether alone or with others,
within one (1) year after cessation of Employee’s employment, may have been
conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

 

The requirements of this Paragraph 8B do not apply to any intellectual property
for which no equipment, supplies, facility or trade secret information of the
Company was used, and which was developed entirely on the Employee’s own time,
and (i) which does not relate (x) directly to the Company’s business or (y) to
the Company’s actual or demonstrably anticipated research and development or
(ii) which does not result from any work the Employee performed for the Company.

 

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during his employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

D. Patent, Trademark and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
in any and all countries relating thereto, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments the Company reasonably deems necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to such inventions, and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
relating thereto. Employee further agrees that his obligation to execute or
cause to be executed, when it is in his power to do so, any such instrument or
paper shall continue after termination or expiration of this Agreement or the
cessation of his employment with the Company. If the Company is unable because
of Employee’s mental or physical incapacity or for any other reason, after
reasonably diligent efforts, to secure Employee’s signature to apply for or to
pursue any application for any United States or foreign patents, trademarks or
copyright registrations covering inventions or original works of authorship
assigned to the Company as above, then Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact to act for and in his behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, trademarks or
copyright registrations thereon with the same legal force and effect as if
executed by Employee; this power of attorney shall be a durable power of
attorney which shall come into existence upon Employee’s mental or physical
incapacity.

 

 

 

 

9. SURVIVAL AND REMEDIES. Employee’s obligations of nondisclosure,
non-solicitation, non-interference, and non-competition under this Agreement
shall survive the cessation of Employee’s employment with the Company and shall
remain enforceable. In addition, Employee acknowledges that upon a breach or
threatened breach of any obligation of nondisclosure, non-solicitation,
non-interference, or noncompetition of this Agreement, the Company may suffer
irreparable harm and damage for which money alone cannot fully compensate the
Company. Employee therefore agrees that upon such breach or threat of imminent
breach of any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, barring Employee
from violating any such provision. This Paragraph shall not be construed as an
election of any remedy, or as a waiver of any right available to the Company
under this Agreement or the law, including the right to seek damages from
Employee for a breach of any provision of this Agreement and the right to
require Employee to account for and pay over to the Company all profits or other
benefits derived or received by Employee as the result of such a breach, nor
shall this Paragraph be construed to limit the rights or remedies available
under state law for any violation of any provision of this Agreement.

 

10. RETURN OF COMPANY PROPERTY. All devices, records, reports, data, notes,
compilations, lists, proposals, correspondence, specifications, equipment,
drawings, blueprints, manuals, DayTimers, planners, calendars, schedules, discs,
data tapes, financial plans and information, or other recorded matter, whether
in hard copy, magnetic media or otherwise (including all copies or reproductions
made or maintained, whether on the Company’s premises or otherwise), pertaining
to Employee’s work for the Company, or relating to the Company or the Company’s
Confidential Information, whether created or developed by Employee alone or
jointly during his employment with the Company, are the exclusive property of
the Company. Employee shall surrender the same (as well as any other property of
the Company) to the Company upon its request or promptly upon the cessation of
employment. Upon cessation of Employee’s employment, Employee agrees to sign and
deliver the “Termination Certificate” attached as Exhibit B, which shall detail
all Company property that is surrendered upon cessation of employment.

 

11. NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY INFORMATION. During
his employment with the Company, Employee shall not improperly use or disclose
any Confidential information or trade secrets of any former employer or other
person or entity, and Employee shall not bring on to the premises of the Company
any unpublished document or Confidential information belonging to any such
former employer, person or entity, unless consented to in writing by the former
employer, person or entity. Employee represents that he has not improperly used
or disclosed any Confidential information or trade secrets of any other person
or entity during the application process or while employed or affiliated with
the Company. Employee also acknowledges and agrees that he is not subject to any
contract, agreement, or understanding that would prevent Employee from
performing his duties for the Company or otherwise complying with this
Agreement. To the extent Employee violates this provision, or his employment
with the Company constitutes a breach or threatened breach of any contract,
agreement, or obligation to any third party, Employee shall indemnify and hold
the Company harmless from all damages, expenses, costs (including reasonable
attorneys’ fees) and liabilities incurred in connection with, or resulting from,
any such violation or threatened violation.

 

12. TERMINATION.

 

A. By Either Party. Either Party may terminate the Employee’s at-will employment
at any time with or without notice, and with or without cause. Except as
provided in this Paragraph 12, upon termination of employment, Employee shall
only be entitled to Employee’s accrued but unpaid Base Salary and other benefits
earned under any Company-provided plans, policies and arrangements for the
period preceding the effective date of the termination of employment.

 

 

 

 

B. Termination Without Cause. If the Company terminates Employee’s employment
without Cause (defined below), Employee shall be entitled to receive continuing
severance pay at a rate equal to Employee’s Base Salary, as then in effect, for
twelve (12) months from the date of termination of employment, less all required
tax withholdings and other applicable deductions, payable in accordance with the
Company’s standard payroll procedures, commencing on the effective date of a
Separation Agreement and Release of claims against the Company that has not been
revoked, in substantially the form of Exhibit C attached hereto, the timely
execution and performance by Employee of which is specifically a condition to
his receipt of any of the payments and benefits provided under this Paragraph
12B; provided that (1) such Separation Agreement and Release shall be executed
and be fully effective within seventy (70) days of the Employee’s termination of
employment; (2) the first payment shall include any amounts that would have been
paid to Employee if payment had commenced on the date of termination of
employment; and (3) Employee shall not be required to execute a release of any
claims arising from the Company’s failure to comply with its obligations under
Paragraph 12A. If Employee timely and effectively elects continuation coverage
under the Company’s group health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or similar state law, the Company
will pay or reimburse the premiums for such coverage of Employee (and his
dependents, as applicable) at the same rate it pays for active employees for a
period for twelve (12) months from the date of termination of employment;
provided that the Company’s obligation to make such payments shall immediately
expire if Employee ceases to be eligible for continuation coverage under COBRA
or similar state law or otherwise terminates such coverage. Notwithstanding the
foregoing, any of the foregoing payments due under this Paragraph 12B shall
commence within seventy (60) days of Employee’s termination of employment,
provided that if such seventy (70)-day period spans two (2) calendar years,
payments shall commence in the latter calendar year. In addition to the
foregoing and subject to Employee’s execution of a Separation Agreement and
Release of claims against the Company that has been executed and not revoked
within any applicable rescission period that has expired within seventy (70)
days of the Employee’s termination of employment, Employee shall be entitled to
the pro-rated amount of any unpaid bonus for the calendar year in which his
termination of employment occurs, if earned pursuant to the terms thereof and at
such time and in such manner as determined by the Board (or a committee thereof)
in its sole discretion pursuant to the terms thereof, less any payments thereof
already made during such year.

 

C. Termination Upon a Change in Control. If the Company or any successor in
interest to the Company terminates Employee’s employment without Cause in
connection with or within twelve (12) months after a Change in Control (defined
below) or if Employee terminates his employment for Good Reason (defined below)
within twelve (12) months after a Change in Control, Employee shall be entitled
to receive (i) his accrued but unpaid Base Salary and other benefits earned
under any Company-provided plans, policies and arrangements for the period
preceding the effective date of the termination of employment, and (ii) a
lump-sum payment equal to two times Employee’s Base Salary, as then in effect,
less all tax withholdings and other applicable deductions the Company reasonably
determines are required to be made, payable on the first regular payroll date
after the effective date of a Separation Agreement and Release that has been
executed and not revoked within any applicable rescission period that has
expired within seventy (70) days of the Employee’s termination of employment, in
substantially the form of Exhibit C attached hereto, the execution and
performance by Employee of which is specifically a condition to his receipt of
any of the payments and benefits provided under this Paragraph 12C; provided
that Employee shall not be required to execute a release of any claims arising
from the Company’s failure to comply with its obligations under Paragraph 12A.
If Employee timely and effectively elects continuation coverage under the
Company’s group health plan pursuant to COBRA or similar state law, the Company
will pay or reimburse the premiums for such coverage of Employee (and his
dependents, as applicable) at the same rate it pays for active employees for a
period for twelve (12) months from the date of termination of employment;
provided that the Company’s obligation to make such payments shall immediately
expire if Employee ceases to be eligible for continuation coverage under COBRA
or similar state law or otherwise terminates such coverage. Notwithstanding the
previous provisions of this Paragraph 12C, any payments due under this Paragraph
12C shall commence within seventy (70) days of Employee’s termination of
employment, provided that if such seventy (70)-day period spans two calendar
years, payments shall commence in the latter calendar year. In addition to the
foregoing and subject to Employee’s timely execution of a Separation Agreement
and Release that has been executed and not revoked within any applicable
rescission period that has expired within seventy (70) days of the Employee’s
termination of employment, Employee shall be entitled to the immediate vesting
of the RSUs and the pro-rated amount of any unpaid bonus for the calendar year
in which his termination of employment occurs, if earned pursuant to the terms
thereof and at such time and in such manner as determined by the Board (or a
committee thereof) in its sole discretion (but consistent with other bonuses
determined by the Board) pursuant to the terms thereof, less any payments
thereof already made during such year. The payments and benefits described in
this Paragraph 12C are in lieu of, and not in addition to, the payments and
benefits described in Paragraph 12B, it being understood by Employee that he
shall be paid and receive only one set of severance payments and benefits.

 

 

 

 

D. Termination for Cause, Death or Disability, or Resignation. If Employee’s
employment with the Company terminates voluntarily by Employee other than for
Good Reason pursuant to Paragraph 12C above, for Cause by the Company or due to
Employee’s death or disability, then payments of compensation by the Company to
Employee hereunder will terminate immediately (except as to amounts already
earned). The award agreement evidencing the RSUs shall provide that if Employee
dies after one-year but prior to the vesting date, the RSUs shall vest
immediately in a pro rata number of underlying shares based on Employee’s date
of death.

 

E. Definitions.

 

1. “Cause.” For all purposes under this Agreement, “Cause” is defined as (i)
gross negligence or willful failure to perform Employee’s duties and
responsibilities to the Company; (ii) commission of any act of fraud, theft,
embezzlement, financial dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by
Employee of any of his obligations under this Agreement or any written agreement
or covenant with the Company, including the policies adopted from time to time
by the Company applicable to all employees, that has not been cured within
thirty (30) days of notice of such breach.

 

2. “Good Reason.” For all purposes under this Agreement, “Good Reason” is
defined as Employee’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Employee’s express written consent: (i)
a material reduction of Employee’s duties, authority, reporting level, or
responsibilities, relative to Employee’s duties, authority, reporting level, or
responsibilities in effect immediately prior to such Change in Control; (ii) a
material reduction in Employee’s base compensation; or (iii) the Company’s
requiring of Employee to change the principal location at which Employee is to
perform his services by more than fifty (50) miles. Employee will not resign for
Good Reason without first providing the Company with written notice within
thirty (30) days of the initial occurrence of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition shall not have been cured.

 

 

 

 

3. “Change in Control.” For all purposes under this Agreement, a “Change in
Control” of the Company is as defined in the Plan; provided, that a liquidation,
dissolution or winding up of the Company or change in the state of the Company’s
incorporation shall not constitute a Change in Control event for purposes of
this Agreement.

 

F. No Other Benefits. In the event of a termination of Employee’s employment
with the Company, the provisions of this Paragraph 12 are Employee’s exclusive
right to severance benefits and are in lieu of participation in any other
severance policy or plan to which Employee might otherwise be entitled.

 

G. Termination from any Offices Held. Upon his termination of employment with
the Company, Employee agrees that and any and all offices held, if applicable,
shall be automatically terminated. Employee agrees to cooperate with the Company
and execute any documents reasonably required by the Company or competent
authorities to effect this provision.

 

13. GENERAL PROVISIONS.

 

A. Governing Law; Consent To Personal Jurisdiction. The laws of the State of
Minnesota shall govern the Employee’s employment and this Agreement without
regard to conflict of laws principles. Employee and the Company each hereby
consents to the personal jurisdiction of the state courts located in Hennepin
County, State of Minnesota, and the federal district court sitting in Hennepin
County, State of Minnesota, if that court otherwise possesses jurisdiction over
the matter, for any legal proceeding concerning Employee’s employment or
termination of employment, or arising from or related to this Agreement or any
other agreement executed between Employee and the Company.

 

B. Entire Agreement. This Agreement, together with the Exhibits hereto, sets
forth this entire Agreement between the Company (and any of its related or
affiliated entities, officers, agents, owners or representatives) and Employee
relating to the subject matter herein, and supersedes any and all prior
discussions and agreements, whether written or oral, on the subject matter
hereof, including without limitation that certain Employment Offer Term Sheet
provided to Employee by the Company prior to the commencement of his employment
with the Company. To the extent that this Agreement may conflict with the terms
of another written agreement between Employee and the Company, the terms of this
Agreement will control.

 

C. Modification. No modification of or amendment to this Agreement will be
effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of its ability to enforce that provision or any other
provision. The Company’s failure to enforce any breach of this Agreement shall
not act as a waiver of that breach or any future breach. No waiver of any of the
Company’s rights under this Agreement will be effective unless in writing. Any
such written waiver shall not be deemed a continuing waiver unless specifically
stated, and shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

E. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of and bind, the Company’s, affiliates, subsidiaries,
successors and assigns. Employee shall not have the right to assign his rights
or obligations under this Agreement.

 

 

 

 

F. Construction. The language used in this Agreement will be deemed to be
language chosen by Employee and the Company to express their mutual intent, and
no rules of strict construction will be applied against either Party.

 

G. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement. Signatures of the parties that are transmitted in person or by
facsimile or e-mail shall be accepted as originals.

 

H. Further Assurances. Employee agrees to execute any proper oath or verify any
document required to carry out the terms of this Agreement.

 

I. Title and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

J. Notices. All notices and communications that are required or permitted to be
given under this Agreement shall be in writing and shall be sufficient in all
respects if given and delivered in person, by electronic mail, by facsimile, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving Party at such Party’s address shown in the signature
blocks below or to such other address as such Party may have given to the other
by notice pursuant to this Paragraph. Notice shall be deemed given (i) on the
date of delivery in the case of personal delivery, electronic mail or facsimile,
or (ii) on the delivery or refusal date as specified on the return receipt in
the case of certified mail or on the tracking report in the case of overnight
courier.

 

K. Section 409A. The amounts payable under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). Any payments due under this Agreement on
account of a termination of employment shall only be payable if the termination
constitutes a “separation from service” within the meaning of Section 409A. To
the extent that any such payments are determined to be subject to Section 409A,
(i) the terms of this Agreement shall be interpreted to avoid incurring any
penalties under Section 409A, (ii) any right to a series of installment payments
is to be treated as a right to a series of separate payments, and (iii) any
payments due to a “specified employee” of a publicly-traded company upon a
separation from service shall be delayed until the first day of the seventh
month following such separation from service. Notwithstanding the foregoing, in
no event shall the Company be responsible for any taxes or penalties due under
Section 409A.

 

14. EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that he is executing this
Agreement voluntarily and without duress or undue influence by the Company or
anyone else and that Employee has carefully read this Agreement and fully
understands the terms, consequences, and binding effect of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Employment Agreement as of the date first written above.

 

EMPLOYEE   XTANT MEDICAL HOLDINGS, INC.       Print Name: Kevin Brandt   Print
Name: Carl O’Connell           Signature: /s/ Kevin Brandt   Signature: /s/ Carl
O’Connell Date: 7/7/18   Title: CEO       Date: 7/7/18

 

 

 

